DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 31 August 2021 has been entered.  Claims 1, 3, and 6-20 remain pending in the application.  Claims 13-20 were previously withdrawn for being directed to a nonelected invention.  Applicant's amendments to the Claims have overcome each and every 112(f) interpretation and rejection of the claims previously set forth in the Non-Final Office Action dated 1 June 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen Tuiletufuga on 8 September 2021.
The application has been amended as follows: 
Claim 13 should read, 
“An agricultural sprayer, comprising: 
a chassis; 
a sprayer boom supported by the chassis and configured to deliver product to an agricultural field, the sprayer boom including a breakaway boom segment configured to pivot with respect to a remainder of the sprayer boom during a breakaway event; and
a sprayer boom breakaway joint comprising:
an inner bracket connected to the remainder of the sprayer boom;
an outer bracket connected to the breakaway boom segment;

a ramp having a variable height with respect to the remainder of the sprayer boom; and
a wheel mounted at a constant height with respect to the inner bracket, the wheel having an outer surface that is engageable with the ramp, 
wherein the sprayer boom breakaway joint is configured to allow the breakaway boom segment to move with respect to the remainder of the sprayer boom during the breakaway event and to hold the breakaway boom segment in a neutral position before the breakaway event, and 
wherein the ramp is configured to rotate across and be lifted by the wheel to lift the breakaway boom segment while the breakaway boom segment pivots with respect to the remainder of the sprayer boom during the breakaway event.”
Claim 15, line 4, change “a neutral” to --the neutral-- 
Claim 18 should read,
“An agricultural sprayer, comprising: 
a chassis; 
a sprayer boom supported by the chassis and configured to deliver product to an agricultural field, the sprayer boom including a breakaway boom segment configured to pivot about a pivot axis with respect to a remainder of the sprayer boom during a breakaway event;
a breakaway hinge assembly pivotably connecting the breakaway boom segment and the remainder of the sprayer boom such that the breakaway boom segment is lifted while the breakaway boom segment pivots during the breakaway event, the breakaway hinge assembly including:
	an inner bracket connected to the remainder of the sprayer boom;
	an outer bracket connected to the breakaway boom segment;
a hinge pin that connects the inner and outer brackets and defines the pivot axis;
a lift plate mounted to pivot in unison with the breakaway boom segment, the lift plate defining a trough and a ramp, the ramp having a variable height with respect to the remainder of the sprayer boom; and
a wheel mounted at a constant height with respect to the inner bracket, the wheel having an outer surface that is engageable with the ramp,

wherein the ramp is configured to rotate across and be lifted by the wheel to lift the outer bracket and the breakaway boom segment while the breakaway boom segment pivots with respect to the remainder of the sprayer boom during the breakaway event.”
Election/Restrictions
Claim 1 is allowable. Claims 13-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Group I and II, as set forth in the Office action mailed on 27 January 2021, is hereby withdrawn and claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Dudley (US 4,634,051) discloses the sprayer boom breakaway joint described in the Non-Final Office Action of 1 June 2021.  Dudley does not disclose “the ramp configured to rotate across and be lifted by the wheel” in combination with the other recited elements of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752